Citation Nr: 0842262	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of nerve damage of the brachial plexus and left 
winged scapula.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and bilateral lower 
extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in August 2003, 
March 2007 and January 2008 by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By the August 2003 rating decision, the RO denied service 
connection for hearing loss.  Although a June 2006 Board 
decision, which adjudicated other claims than those presently 
on appeal, stated that a timely appeal had not been initiated 
on this issue, the record currently before the Board shows 
otherwise.  Specifically, a Notice of Disagreement to the 
August 2003 rating decision was received in June 2004, a 
Statement of the Case was promulgated in March 2006, and a 
Substantive Appeal was received later in March 2006.  Thus, 
an appeal was initiated and perfected on this claim within 
the time period prescribed by law.  See 38 C.F.R. §§ 20.200, 
20.302.

The subsequent March 2007 rating decision effectuated the 
grant of service connection for nerve damage by the June 2006 
Board decision, evaluated as 20 percent disabling effective 
December 10, 2001.  That decision also denied service 
connection for diabetes mellitus, peripheral neuropathy, 
diabetic retinopathy, hypertension, and PTSD.  

Finally, the January 2008 rating decision denied the TDIU 
claim.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran is right-handed.

3.  The veteran's left upper extremity does not demonstrate 
ankylosis, impairment of the humerus, motion to no more than 
25 degrees from the side, nor loss of use of the arm.

4.  The preponderance of the evidence is against a finding 
that the veteran was exposed to herbicides while on active 
duty.

5.  The preponderance of the competent medical and other 
evidence of record is against a finding that the veteran's 
diabetes mellitus, peripheral neuropathy, diabetic 
retinopathy, hypertension, and hearing loss were incurred in 
or aggravated by active service or, with respect to 
peripheral neuropathy, diabetic neuropathy and hypertension, 
are related to a service-connected disability.

6.  The competent medical evidence does not reflect the 
veteran currently has PTSD.

7.  In addition to his service-connected nerve damage of the 
brachial plexus and left winged scapula, the veteran is 
service connected for tinnitus, evaluated as 10 percent 
disabling.

8.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service- 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected residuals of 
nerve damage of the brachial plexus and left winged scapula 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8519 (2008).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service and may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Peripheral neuropathy was not incurred in or aggravated 
by active service, may not be presumed to be and is not 
proximately due to, the result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Diabetic retinopathy was not incurred in or aggravated by 
active service, may not be presumed to be and is not 
proximately due to, the result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

5.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to be and is not proximately due 
to, the result of or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

6.  Hearing loss was not incurred in or aggravated by active 
service and sensorineural hearing loss may not be presumed to 
be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

7.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

8.  The criteria for establishment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the service-connected nerve damage of the 
brachial plexus and left winged scapula, the Board observes 
that this claim is from the initial rating assigned after the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Further, he was sent VCAA-compliant notice 
which specifically addressed his claim for a higher rating by 
a letter dated in June 2008.

The Board acknowledges that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required. 

With respect to the other appellate claims, the Court has 
held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the instant case, the veteran was sent 
pre-adjudication notice regarding the August 2003 rating 
decision by a letter dated in July 2003.  He was sent pre-
adjudication notice for the March 2007 rating decision by 
letters dated in March and May 2006.  He was also sent pre-
adjudication notice regarding the January 2008 rating 
decision by a letter dated in November 2007.  

Taken together, the aforementioned VCAA letters informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the 2006 
letters contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  He consistently indicated on 
his various Substantive Appeals that he does not desire a 
Board hearing.  Moreover, he was accorded VA examinations in 
August 2003, November 2005, September 2006, February 2007, 
and August 2008 regarding this case.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected residuals of nerve damage of 
the brachial plexus and left winged scapula are evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8519.  Pursuant to this Code, a 10 percent 
evaluation is appropriate where there is moderate incomplete 
paralysis of the minor long thoracic nerve.  A 20 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the minor long thoracic nerve, or where there is 
complete paralysis of the minor long thoracic nerve 
manifested by an inability to raise the minor arm above the 
shoulder level or a winged scapula deformity.  

Simply put, a rating of 20 percent is the maximum rating 
allowable under the code for a minor extremity.  The record 
reflects the veteran is right-handed.  As such, the veteran 
is currently receiving the highest possible rating allowed 
under Diagnostic Code 8519 for the minor upper extremity.

In view of the foregoing, the Board has considered whether a 
higher rating may be assigned based upon musculoskeletal 
impairment.  Under the laws administered by VA, such 
disabilities of the shoulder and arm are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent rating for the minor upper 
extremity.  Unfavorable ankylosis with abduction limited to 
25 degrees is assigned a 40 percent rating for the minor 
upper extremity.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor shoulder to midway between the side and shoulder 
level warrants a 20 percent evaluation.  Motion no more than 
25 degrees from the side warrants a 30 percent rating.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  

In cases of clavicular or scapular impairment, Diagnostic 
Code 5203, with dislocation, a 20 percent rating is warranted 
when the minor arm is involved.  Nonunion of the clavicle or 
scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation for the minor upper extremity.  Malunion 
of the clavicle or scapula on the minor side may be assigned 
a 10 percent rating, or may be rated based on impairment of 
function of the contiguous joint.  Thus, as with Diagnostic 
Code 8519, this Code does not provide for a rating in excess 
of 20 percent.

With respect to Diagnostic Codes 5200 and 5202, the required 
manifestations necessary for consideration of these Codes are 
not present.  The competent medical evidence does not show he 
has ever been diagnosed with ankylosis, nor is there evidence 
of humerus impairment.  

In regard to Diagnostic Code 5201, a thorough review of the 
competent medical evidence does not show the left upper 
extremity has motion no more than 25 degrees from the side.  
Thus, he is not entitled to a rating in excess of 20 percent 
under this Code.

The Board has also considered whether the veteran is entitled 
to consideration of special monthly compensation based upon 
loss of use of the left hand.  See 38 U.S.C.A. § 1114; 38 
C.F.R. §§ 3.350, 4.63.  Special monthly compensation is 
payable for a particular disability for which service 
connection has been granted, in addition to the basic rate of 
compensation therefor.  See 38 C.F.R. § 3.350(a).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

In this case, the competent medical evidence does not show 
the veteran has loss of use of the left hand due to the 
service-connected disability.  For example, while the 
November 2005 VA examination indicated loss of strength and 
sensation in the left upper extremity as a result of the 
nerve damage, it indicated it had resulted in no more than 
mild impairment of the activities of daily living.

Motor evaluation of the upper extremities conducted as part 
of the September 2006 VA medical examination showed almost 
normal strength in the proximal as well as distal groups.  
The veteran's rhomboideus major was normal in strength 
bilaterally.  His shoulder was almost equal in strength 
bilaterally.  Sensory examination of the left biceps, 
triceps, and brachioradialis was 1 to 2+.  There was atrophy 
of the intrinsic muscles of the hands, worse in the left hand 
than the right, but it was noted that he had diabetes.  Most 
of the findings were reported to be likely related to 
diabetic neuropathy in the hands.

The August 2008 VA examination noted that the veteran 
reported decreasing muscle mass in the left arm,.  However, 
it was noticed to be approximately equal to his right arm.  
Moreover, it was indicated that this disability did not 
interfere with his daily activities.  Sensory responses in 
both upper and lower extremities were intact.  Motor function 
was intact throughout.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under any of the potentially 
applicable Diagnostic Codes during any portion of the appeal 
period.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Diabetes, Peripheral Neuropathy, Diabetic Retinopathy, 
Hypertension

The veteran essentially contends that he developed diabetes 
mellitus, type II, as a result of in-service herbicide 
exposure.  He also contends that his peripheral neuropathy, 
diabetic retinopathy, and hypertension, are secondary to his 
diabetes mellitus, although he has provided little specific 
information regarding his alleged herbicide exposure beyond 
asserting he served along the Demilitarized Zone from July 
1952 to July 1953.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Regarding the veteran's contentions of secondary service 
connection, the provisions of 38 C.F.R. § 3.310(a) state that 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that the governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).  However, the 
record does not reflect, nor does the veteran contend, that 
he had active service in the Republic of Vietnam.  As such, 
he is not entitled to the benefit of this statutory 
provision.  Rather, he contends he had such exposure while on 
active duty in Korea.  The record confirms he had active 
service in Korea.

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ). The Department of Defense 
has identified specific units which were assigned or rotated 
to areas near the DMZ where herbicides were used between 
April 1968 and July 1969.  See e.g., VHA Directive 2000-027 
(September 5, 2000); VA Adjudication Procedure Manual, M21-1 
MR, Part VI, Chapter 2, Section B.  As this period is 
subsequent to the veteran's period of active service, it is 
against a finding that he was exposed to herbicides during 
this period.  Nothing in his service records, or other 
evidence on file, supports the conclusion that he was exposed 
to herbicides while on active duty.  Therefore, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran was exposed to herbicides while on active 
duty. Accordingly, he is not entitled to the benefit of the 
presumptive provisions of 38 C.F.R. § 3.309(e).

The veteran has not identified, nor does the record indicate, 
any other incident of active service which could be the cause 
of his diabetes mellitus, peripheral neuropathy, diabetic 
retinopathy, and/or hypertension.  His service treatment 
records are negative for pertinent symptomatology, to include 
his September 1953 separation examination.  There were also 
no findings of these disabilities on an August 1954 VA 
medical examination.  Although he did report high blood 
pressure at this examination, it was specifically stated that 
hypertension was not found on physical examination.  In fact, 
there is no competent medical evidence of any of these 
claimed disabilities until years after his separation from 
active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates any of these disabilities to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

The Board further notes that as service connection is not 
warranted for diabetes mellitus on a direct or presumptive 
basis, service connection cannot be established for any 
secondary disabilities.  Simply put, the law does not allow 
for the establishment of service connection for a disability 
that was caused or aggravated by a nonservice-connected 
disability.

B.  Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board acknowledges that the competent 
medical evidence, including the August 2003 VA audiological 
evaluation, shows the veteran has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Nevertheless, 
the Board must find that the preponderance of the evidence is 
against the claim of service connection for this disability.

Similar to the other service connection claims discussed 
above, the veteran's service medical records contain no 
findings indicative of hearing problems while on active duty, 
to include the September 1953 separation examination.  
Although no audiological evaluations appear to have been 
conducted in conjunction with his service examinations, one 
was conducted as part of the August 1954 VA medical 
examination.  This evaluation did not show a hearing loss 
disability as defined by 38 C.F.R. § 3.385, nor did it show 
evidence of hearing loss pursuant to Hensley, supra, other 
than at 8,000 Hertz.  Thus, there was no competent medical 
evidence of the claimed disability either during service or 
for years thereafter.  See Mense, supra.

The Board further notes that the only competent medical 
opinion of record to address the etiology of the veteran's 
hearing loss is that of the August 2003 VA examiner, which is 
against the disability being causally related to active 
service.  As this opinion was based upon both an evaluation 
of the veteran and review of his VA claims folder, the Board 
finds that it is based upon a sufficient foundation.  
Moreover, the examiner provided a rationale in support of 
this opinion (noting the results of the 1954 audiometric 
examination and the veteran's history of sinusitis), and no 
competent medical evidence is of record which specifically 
refutes the examiner's conclusions.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the veteran's hearing loss 
was incurred in or aggravated by active service or that 
sensorineural hearing loss, which was diagnosed at the August 
2003 VA examination, may be presumed to be incurred or 
aggravated by service.

C.  PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In this case, the Board finds that the competent medical 
evidence does not reflect the veteran currently has PTSD.  
For example, the February 2007 VA PTSD examination diagnosed 
avoidant personality, but did not diagnose PTSD or any other 
acquired psychiatric disorder.  Further, the examiner 
specifically found that there was no evidence at that time 
that the veteran had PTSD.  No competent medical evidence is 
otherwise on file which supports a finding that he currently 
has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

III.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to his service-connected nerve damage of the 
brachial plexus and left winged scapula, the veteran is 
service-connected for tinnitus, evaluated as 10 percent 
disabling.  For the reasons stated above, the Board concluded 
that a rating in excess of 20 percent was not warranted for 
the nerve damage, nor was service connection for any of the 
claimed disabilities.  Therefore, the veteran's combined 
disability rating is 30 percent.  See 38 C.F.R. § 4.25.  As 
such, he is not entitled to a TDIU on a schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The Board observes that there is no competent medical 
evidence of record which reflects that the veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.  Further, 
as detailed above, the competent medical evidence has shown 
little impairment in the activities of daily living due to 
the service-connected nerve damage.  Moreover, the record 
reflects that the veteran experiences significant impairment 
due to nonservice-connected disabilities, including cervical 
spine disorder, diabetes mellitus, peripheral neuropathy, 
diabetic retinopathy, hypertension and hearing loss.  

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and the 
record reflects he experiences significant impairment due to 
his nonservice-connected disabilities.  Although the Board 
does not dispute the veteran experiences impairment due to 
his service-connected disabilities, this appears to be 
adequately reflected by the current combined schedular rating 
of 30 percent.  See Van Hoose, supra.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU.

IV.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of nerve damage of the brachial plexus and left 
winged scapula is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and bilateral lower extremities, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


